Title: To George Washington from the Commissioners for the District of Columbia, 23 April 1794
From: Commissioners for the District of Columbia
To: Washington, George


          
            Sir
            City of Washington April 23d 1794
          
          We take the Liberty to inclose you a Letter for Messrs Richard Harrison and George
            Taylor Jr, which we beg you to read and send to them: it will apprize you of our very
            difficult Situation with Mr Blodget, who has come hither without any Thing nearly, but
            evasions and excuses—we have past by the Secretary, because we imagine his time will not
            allow this to be a first object to him as it is unfortunately to us.
          You have inclosed, a Duplicate of the certificate for the N.E. Corner of Square 21—the
            other quarter on the same North line belongs to the public and may be joined to your
            part if you should desire it.
          We have had Conversations with Mr Fenwick, who has been a good while in the Surveying
            Department, and a Mr Freeman, who has been lately taken into it—the Conduct of the
            first, and a Specimen of the Abilities of the last, with their general View, and Idea
            disclosed of the manner of continuing the work, lead us to expect, they are competent to
            do it, and they are proceeding; if they should meet with unexpected difficulties, we
            have no doubt but they will apprize us of such with Candor, and Sincerity, and we leave
            the Surveying Department with them for the present under this Confidence. we are sir most respectfully Your obedt Servants
          
            Th. Johnson
            Dd: Stuart.
            Danl Carroll
          
        